Citation Nr: 0006617	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected history of amebic dysentery.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected history of hookworm.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a combat injury to the left 
side.  

4.  Entitlement to service connection for claimed malaria.  

5.  Entitlement to service connection for a claimed hearing 
loss.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to January 
1947.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the RO.  

The Board remanded the case in July 1995 for further 
development.  

The Board notes that the veteran has lived the majority of 
his life in New Zealand, where he currently resides.  

In a rating decision of October 1999, the RO granted service 
connection for post-traumatic stress disorder, rated as 50 
percent disabling, and for irritable bowel syndrome, rated as 
10 percent disabling.  The ratings were made effective on 
January 22, 1997.  In light of this rating action, the Board 
finds that the previously identified issues of service 
connection for claimed ulcerative colitis and dyspepsia are 
no longer before the Board for the purpose of appellate 
disposition.  

The Board notes that, in an addendum to the veteran's April 
1990 claim, he raised additional claims of service connection 
for "ascascus worms," dengue fever and yellow jaundice.  
These additional claims are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention or chronic constipation interrupted by diarrhea 
due to the service-connected history of amebic dysentery.  

2.  The veteran is not shown to have mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention or chronic constipation interrupted by diarrhea 
due to the service-connected history of hookworm.  

3.  The veteran currently is not shown to have compensable 
disability due to the service-connected residuals of the 
combat injury to the right flank.  

3.  No competent evidence has been submitted to show that the 
veteran currently has disability due to malaria which was 
incurred in or aggravated by service.  

4.  The veteran is shown as likely as not to have a bilateral 
hearing disability as the result of his reported noise 
exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected history of 
amebic dysentery have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114 including Diagnostic Code 7321 (1999).  

2.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected history of 
hookworm have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114 including Diagnostic Code 7321 (1999).  

3.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected residuals of 
the combat injury to the right flank have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Code 5297 (1999).  

4.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for malaria.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

6.  The veteran has a bilateral hearing disability due to 
disease or injury which was incurred in his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Increased Ratings for History of Dysentery and Hookworm

The Board finds that the veteran's claims for compensable 
ratings for his service-connected amebic dysentery and 
hookworm infection are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the veteran's history of amebic 
dysentery and hookworm infection.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A January 1997 report of medical examination performed for VA 
noted that three January 1997 reports of the microbiology and 
culture of the veteran's feces revealed that no 
abnormalities, parasites, cysts, ova or enteric bacterial 
pathogens were present.  The report also noted that, in light 
of the negative stool microscopy and culture as well as the 
presence of a segmental spasm indicated in a colonoscopy, the 
veteran's symptoms of irregular bowel habits must be due to 
irritable bowel syndrome.  The report explained that 
irritable bowel syndrome was primarily a stress related 
disorder.  The report also explained that many patients 
relate the onset of their symptoms to an episode of infective 
diarrhea, thus resulting in the question of whether the 
veteran's current symptoms were causally related to his in-
service amebic dysentery.  However, the report stated that, 
although most gastroenterologists agreed that this history 
was not uncommon, a causal relationship between an episode of 
infective diarrhea and irritable bowel syndrome did not 
exist.  The report further indicated that the veteran's 
irritable bowel disorder was not secondary to amebic 
dysentery, but secondary to anxiety related to his military 
service.  

The veteran's service-connected amebic dysentery and hookworm 
infection are rated under diagnostic code 7321 (amebiasis).  
That code provides for the assignment of a no percent rating 
where the veteran is asymptomatic.  38 C.F.R. § 4.114 
including Diagnostic Code 7321.  A 10 percent rating, the 
maximum under diagnostic code 7312, requires mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention and chronic constipation 
interrupted by diarrhea.  Id.  

It is the opinion of the Board that the evidence shows that 
the service-connected amebic dysentery and hookworm infection 
are asymptomatic.  Three January 1997 microbiology and 
culture reports were negative for parasites, cysts, ova, or 
enteric bacterial pathogens.  Furthermore, the veteran's 
symptoms were connected to the stress-related disability, 
irritable bowel syndrome, rather than infective diarrhea.  
Hence, a noncompensable rating must be continued for both 
disabilities in accordance with the provisions of diagnostic 
code 7321.  The Board further concludes that a higher rating 
is not warranted under any applicable regulation primarily 
because there is no evidence of current infection and the 
medical evidence relates the veteran's current symptoms to 
irritable bowel syndrome rather than the in-service amebic 
dysentery or hookworm infection.  38 C.F.R. § 4.114, 
Diagnostic Code 7321.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply to this claim.  


Increased Rating for the Residuals of the Combat Injury to 
the Right Flank

A careful review of the service medical records shows that 
the veteran was treated for a "contused" wound of the right 
flank when a shell fragment struck his canteen in April 1945.  

The recent VA examination conducted for VA in January 1997 
noted that the veteran had no right leg disability.  The 
examiner added that the veteran had suffered some fractured 
right ribs in service and that these had healed and were 
causing no disability.  

Given the absence of medical findings showing that the 
veteran is experiencing residuals disability related to the 
service-connected combat injury to the right flank, a 
compensable rating is not warranted.  


Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the "Court") has further defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) an in-
service injury or disease; (2) a current disability; and (3) 
a nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The evidentiary assertions by a claimant are accepted as true 
for purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, absent clear and convincing evidence to the 
contrary, where a "combat" veteran claims service 
connection for combat-incurred injury or disease, 
satisfactory lay or other evidence that the injury or disease 
was incurred in or aggravated in combat is sufficient to 
establish service connection as long as the evidence is 
consistent with the circumstances, conditions, or hardships 
of war.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  
However, there must also be evidence of current disability 
and of a nexus to service.  See Kessel v. West, 13 Vet. App. 
9 (1999) (en banc); see also Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  


Malaria

In order for the veteran's claim of service connection for 
malaria to be well grounded, there must be competent evidence 
of a current disability, an in-service injury or disease and 
a nexus between the current disability and the in-service 
injury or disease.  Caluza, 7 Vet. App. at 506.  

Here, there is no medical evidence of record indicating that 
the veteran currently has malaria.  Although the veteran's 
service medical records indicate that he suffered numerous 
in-service infections, the service medical records contain no 
mention of malaria.  Furthermore, the evidence contains no 
evidence of a nexus between the claimed malaria and any in-
service injury or disease.  

Although the veteran asserts that he had malaria in-service, 
the record contains no medical evidence of current malaria or 
medical evidence connecting the claimed disability to an 
injury or disease in service.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

However, even presuming in-service malaria under the 
operation of 38 U.S.C.A. § 1154(b), because the veteran has 
not submitted competent evidence of a current disability or 
of a nexus to service, the Board finds that the claim of 
service connection for malaria is not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  In claims that are not 
well grounded, VA does not have a statutory duty to assist 
the veteran in developing facts pertinent to his claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a veteran of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required regarding this 
claim.  The veteran has not put VA on notice that competent 
evidence exists that supports his claim of service connection 
for malaria.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim of 
service connection for malaria as set forth hereinabove well 
grounded (i.e., evidence establishing in-service malaria, 
competent medical evidence establishing current malaria, and 
competent medical evidence establishing a nexus between 
current malaria and any injury or disease incurred in or 
aggravated by service).  


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, a January 1997 report of medical examination performed 
for VA included a March 1996 pure tone and speech audiometry 
report which shows that the veteran suffers from a bilateral 
hearing disability as defined by VA.  On the March 1996 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
45
55
70
LEFT
20
30
60
60
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  

Furthermore, the January 1997 report noted that the audiogram 
indicated that the veteran had bilateral high tone deafness, 
described in the report as "classically a noise induced 
deafness."  The physician also stated that, as the veteran 
had considerable in-service noise exposure and no appreciable 
noise exposure since, it was "quite reasonable to assume 
that this hearing loss [was] likely the result of war time 
noise exposure."  

Additionally, the record also establishes that the veteran is 
a combat veteran, as a January 1947 report of separation 
shows that he was awarded the Purple Heart and the Combat 
Infantryman's Badge.  A September 1990 private physician's 
statement indicated that the veteran reported a wartime 
"noise induced hearing loss as a rifleman with U.S. forces 
in World War II."  The September 1990 statement also noted 
that the physician had treated the veteran for several 
disorders, including "noise induced deafness," since 1979.  

As mentioned hereinabove, in order for the claim of service 
connection to be well grounded, there must be competent 
evidence of current disability, an in-service injury or 
disease and a nexus between the current disability and the 
in-service injury or disease.  Caluza, 7 Vet. App. at 506.  

Here, the March 1996 audiometry report establishes current 
hearing impairment as defined in 38 C.F.R. § 3.385.  Also, 
under operation of 38 U.S.C.A. § 1154(b), the evidence 
establishes an in-service hearing-related injury.  
Furthermore, the medical evidence of record attributes the 
veteran's current hearing loss to "war time noise 
exposure."  Therefore, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for a bilateral hearing loss.  



ORDER

An increased rating for the service-connected history of 
amebic dysentery is denied.  

An increased rating for the service-connected history of 
hookworm is denied.  

An increased rating for the service-connected residuals of 
the combat injury of the right flank is denied.  

As the claim of service connection for malaria is not well 
grounded, the appeal is denied.  

Service connection a for bilateral hearing loss is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



